Hammond, J.
Upon the evidence, the questions whether the horse was driven with due care, whether the way was defective by reason of the absence of a barrier, whether the loss of control of the horse was only momentary and would have been instantly regained if the vehicle had not reached the defective spot, and the accident, if there had been a proper barrier, would have been avoided, and whether the defect was the sole cause of the injury, were all for the jury. There was no error in the manner in which the court dealt with the rulings requested by the de*178fendant. The instructions under which the case was submitted to the jury were full and correct. Hinckley v. Somerset, 145 Mass. 326. Tisdale v. Bridgewater, 167 Mass. 248, 250.

Exceptions overruled.